EXHIBIT 10.1

[EXECUTION COPY]

 

AMENDMENT NO. 8 AND WAIVER

to

LOAN AND SECURITY AGREEMENT

 

 

THIS AMENDMENT NO. 8 AND WAIVER dated as of November 12, 2002 (this “Amendment”)
is made by SYRATECH CORPORATION, a Delaware corporation, TOWLE MANUFACTURING
COMPANY, a Delaware corporation, LEONARD FLORENCE ASSOCIATES, INC., a
Massachusetts corporation, WALLACE INTERNATIONAL SILVERSMITHS, INC., a Delaware
corporation, RAUCH INDUSTRIES, INC., a North Carolina corporation, ROCHARD,
INC., a New York corporation, HOLIDAY PRODUCTS, INC., a North Carolina
corporation, FARBERWARE INC., a Delaware corporation, SILVESTRI, INC., a
Delaware corporation, each financial institution identified as a “Lender” (the
“Lenders”) on the signature pages hereof and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

Preliminary Statements

 

The Borrowers, the Lenders party thereto from time to time, and the
Administrative Agent are parties to the Loan and Security Agreement dated as of
April 16, 1997, as amended by Amendment No. 1 dated as of July 31, 1997,
Amendment No. 2 dated as of December 31, 1997, Amendment No. 3 dated as of March
30, 1998, Amendment No. 4 and Consent dated as of March 26, 1999, Amendment No.
5 dated as of March 26, 2001. Amendment No. 6 dated as of August 13, 2001 and
Amendment No. 7 dated as of March 22, 2002 (as so amended, the “Loan Agreement”;
terms defined in the Loan Agreement and not otherwise defined herein being used
herein as therein defined).

 

The Borrowers have requested that the Administrative Agent and the Lenders waive
certain provisions of the Loan Agreement and the Lenders and the Administrative
Agent have agreed to do so, all upon and subject to all of the terms, conditions
and provisions hereof.

 

NOW, THEREFORE, in consideration of the Loan Agreement, the Loans made by the
Lenders and outstanding thereunder, the mutual promises hereinafter set forth
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                            Amendment to Loan
Agreement.  The Loan Agreement is hereby amended, subject to the provisions of
Section 3 of this Amendment, by:

 

(a)                                  amending Section 1.1 Definitions thereof by
amending the definition “Revolving Credit Facility” in its entirety to read as
follows:

 

Revolving Credit Facility means the principal sum of $95,000,000, as the same
may be reduced from time to time pursuant to the provisions of Section 2.5.

 

(b)                                 amending Section 11.5 Capital Expenditures
in its entirety to read as follows:

 

Section 11.5                                Capital Expenditures. Make or incur
any Capital Expenditures; provided, however, that the Borrowers may make or
incur Capital Expenditures in an aggregate amount not to exceed $3,750,000 in
the Fiscal Year ending December 31, 2002 and $5,000,000 in any other Fiscal
Year.

 

--------------------------------------------------------------------------------


 

(c)                                  amending Section 11.4(n) Minimum
Availability in its entirety to read as follows:

 

Section 11.14                          Minimum Availability.  Permit Revolving
Credit Availability at any time to be less than $20,000,000, except that during
the period February 1 through March 31 of any year, Revolving Credit
Availability shall not be less than $25,000,000.

 

Section 2.                                            Waiver.  Subject to the
provisions of Section 3, the Lenders hereby waive compliance and the
consequences of noncompliance by the Borrowers with the provisions of Sections
11.1(b)(iii) and (iv) of the Loan Agreement.

 

Section 3.                                            Effectiveness of
Amendment.  Section 1 shall become effective on November 15, 2002 and Section 2
shall become effective as of the date hereof on the first date (the “Amendment
Effective Date”) on which the Administrative Agent shall have received (a) from
the Borrowers, a fee in the amount of $118,750 in consideration of the waiver
effected hereby, to be shared ratably among the Lenders in accordance with their
respective Commitments as reflected on Annex A to the Loan Agreement, which fee
shall be fully earned when paid and not be subject to refund or rebate
whatsoever, and (b) each of the following, in form and substance satisfactory to
the Administrative Agent:

 

(i)                                     eight copies of this Amendment duly
executed and delivered by the Borrowers, the Required Lenders and the
Administrative Agent;

 

(ii)                                  a certificate of the secretary or other
Authorized Officer of each of the Borrowers having attached thereto the
organizational documents of such Borrower as in effect on the Amendment
Effective Date (or containing the certification of such secretary or Authorized
Officer that no amendment or modification of such organizational documents has
become effective since the last date on which such organizational documents were
delivered to the Administrative Agent pursuant to the Loan Agreement), all
corporate action, including shareholders’ approval, if necessary, taken by such
Borrower and/or its shareholders members to authorize the execution, delivery
and performance of this Amendment, and to the further effect that the incumbency
certificate last delivered to the Lenders under the Loan Agreement remains in
effect, unchanged;

 

(iii)                               a certificate of an Authorized Officer of
Syratech stating that, to the best of his knowledge and based on an examination
reasonably believed by him to be sufficient to enable him to make an informed
statement after giving effect to this Amendment,

 

(A)                              all of the representations and warranties made
or deemed to be made under the Loan Agreement are true and correct as of the
date hereof, and

 

(B)                                no Default or Event of Default has occurred
and is continuing as of the date hereof,
and the Administrative Agent shall be satisfied as to the truth and accuracy
thereof; and

 

(iv)                              such other documents and instruments as any
Lender, acting through the Administrative Agent, may reasonably request.

 

Section 4.                                            Representations and
Warranties.  Each of the Borrowers hereby makes the following representations
and warranties to the Administrative Agent and to each Lender, which
representations and warranties shall survive the delivery of this Amendment and
the making of additional Loans under the Loan Agreement as amended hereby:

 

(a)                                  Authorization of Agreements.  Such Borrower
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform this Amendment and each other instrument and
agreement contemplated hereby to which it is a party in accordance with their
respective terms.  This Amendment and each other instrument and agreement
contemplated hereby to which it is a party have been

 

2

--------------------------------------------------------------------------------


 

duly executed and delivered by the Authorized Officers of such Borrower and each
is, or each when executed and delivered in accordance with this Amendment will
be, a legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms.

 

(b)                                 Compliance of Agreements with Laws.  The
execution, delivery and performance of this Amendment and each other instrument
and agreement contemplated hereby to which such Borrower is a party in
accordance with their respective terms do not and will not, by the passage of
time, the giving of notice or otherwise,

 

(i)                                     require any Governmental Approval or
violate any Applicable Law relating to such Borrower or any Subsidiary of such
Borrower,

 

(ii)                                  conflict with, result in a breach of or
constitute a default under (A) the organizational documents of such Borrower or
any of its Subsidiaries, (B) any indenture, agreement or other instrument to
which such Borrower or any of its Subsidiaries is a party or by which any of its
property may be bound or (C) any Governmental Approval relating to such Borrower
or any of its Subsidiaries, or

 

(iii)                               result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Borrower or any of its Subsidiaries.

 

Section 5.                                            Expenses.  The Borrowers
agree to pay or reimburse on demand all costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel, incurred by the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment.

 

Section 6.                                            Effect of Amendment.  From
and after the Amendment Effective Date, all references in the Loan Agreement and
in any other Loan Document to “this Agreement,” “the Loan Agreement,”
“hereunder,” “hereof” and words of like import referring to the Loan Agreement,
shall mean and be references to the Loan Agreement as amended by this
Amendment.  Except as expressly amended hereby, the Loan Agreement and all
terms, conditions and provisions thereof remain in full force and effect and are
hereby ratified and confirmed.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

Section 7.                                            Counterpart Execution;
Governing Law.

 

(a)                                  Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed signature page of any party
hereto by facsimile transmission shall be effective as delivery of a manually
executed counterpart thereof.

 

(b)                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Georgia
without giving effect to the conflicts of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers in several counterparts all as of the day and
year first written above.

 

 

BORROWERS:

 

 

 

 

 

SYRATECH CORPORATION

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

 

 

TOWLE MANUFACTURING COMPANY

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

LEONARD FLORENCE ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

WALLACE INTERNATIONAL SILVERSMITHS, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

RAUCH INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

4

--------------------------------------------------------------------------------


 

 

HOLIDAY PRODUCTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

ROCHARD, INC.

 

 

 

 

 

 

 

By:

/s/ Faye A. Florence

 

 

Name:  Faye A. Florence

 

 

Title:    Vice President, General Counsel and
Secretary

 

 

 

 

FARBERWARE INC.

 

 

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

SILVESTRI, INC.

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:  Gregory W. Hunt

 

 

Title:    Senior Vice President, Chief Financial
Officer and Treasurer

 

5

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Andrew A. Doherty

 

 

Andrew A. Doherty
Vice President

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Andrew A. Doherty

 

 

Andrew A. Doherty
Vice President

 

 

 

 

 

FLEET CAPITAL CORPORATION

 

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

Name:  Matthew T. O’Keefe

 

 

Title:    Senior Vice President

 

6

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Griffin

 

 

Name:  Timothy C. Griffin
Title:    Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Tara-Clare Wilde

 

 

Name: Tara-Clare Wilde
Title:  Assistant Vice President

 

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION

 

(SOUTHERN)

 

 

 

 

 

 

 

 

By:

/s/ Morris P. Holloway

 

 

Name: Morris P. Holloway

 

 

Title: Senior Vice President

 

7

--------------------------------------------------------------------------------